UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-6301



JAMES COLLINS,

                                              Plaintiff - Appellant,

          versus


JOHN BAKER,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-98-12-5-BO)


Submitted:    July 22, 1998                 Decided:   August 6, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Collins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Collins appeals from the district court’s judgment

denying relief on his 42 U.S.C. § 1983 (1994) complaint. We have

reviewed the record and the district court’s opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Collins v. Baker, No. CA-98-12-5-BO (E.D.N.C. Feb.

6, 1998). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         AFFIRMED




                                2